DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1, 4, and 9-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Romo et al. (US 2015/0367008 A1) (hereafter “Romo”).
Regarding claims 1 and 9, Romo discloses a sanitizing shield (device of figure 1; para [0133]-[0148]) capable of use for a vehicle, comprising: a separation surface (surface of panels 1200/1300/1400/1500) configured to at least partially shroud a shielded seat (panels 1200/1300/1400/1500 together are capable of at least partially shrouding a shielded seat when arranged as shown in figure 8), the separation surface having an inner seat facing side (side of panels 1200/1300/1400/1500 facing the object to be sterilized – see figure 8) and an outer shielding side (opposite, outer surface of panels 1200/1300/1400/1500 facing away from the object to be sterilized – see figure 8); and a sanitization station (UVC lights 1060a-1060t) coupled to the separation surface (panels 1200/1300).
	Regarding claim 4, the sanitization station of Romo (UVC lights 1060a-1060t) are air purifiers as they are capable of purifying air using the emitted UV light.  
	Regarding claim 10, Romo discloses that the plurality of panels (1200/1300/1400/1500) of the separation surface are removably attached (see para [0065], [0176]-[0181], figs. 13-14; guide carriages 1640 of one panel are removable attached to the guide channels 1610 of an adjacent panel) to the device and the attached sanitization station (UVC lights 1060a-1060t).
	Regarding claim 11, the removable panels (1200/1300/1400/1500) of the device of Romo (see figure 1, 8) are capable of being situated around a centrally located sanitization station (see figure 8 – panels (1200/1300/1400/1500) are arranged such that they may be situated around a centrally located sanitization station when placed in a central location).  
	Regarding claim 12, Romo discloses that the panels (1200/1300/1400/1500) are configured to block UVC light from passing therethrough (see para [0146]) and therefore the panels are non-porous to UVC light.  Furthermore, the panels may include a glass or polymeric window (see para [0150])  which are also nonporous materials.  
	 
5.	Claim(s) 1-3 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willis (US 2022/0062453 A1).  
	Regarding claim 1, Willis discloses a sanitizing shield (device 10 of figure 1) capable of being used for a vehicle, comprising: a separation surface (inner surfaces 32, 34, 36) configured to at least partially shroud a shielded seat, the separation surface (inner surfaces 32, 34, 36) having an inner seat facing side (side facing passageway 30) and an outer shielding side (opposite side of the side facings the passageway 30); and a sanitization station (UVC light sources 50) coupled to the separation surface (see para [0017]-[0019]).
	Regarding claims 2-3 and 13, Willis disclose that the sanitization station may further include a hand sanitizer dispenser that is located in a compartment (carrier) integrally formed in the sanitization station (10) or shelves (see para [0019]).  
	Regarding claim 14, Willis disclose that the plurality of sanitization units includes hand sanitizer dispensers and other sanitizing mediums, thus the device of Willis is configured to accept a plurality of sanitization units as claimed. 

6.	Claim(s) 1, 4-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leschinsky et al. (US 2021/0353969 A1) (hereafter “Leschinsky”).
Regarding claim 1, Leschinsky discloses a sanitizing shield (see figure 11) capable of use for a vehicle, comprising: a separation surface (120) configured to at least partially shroud a shielded seat, the separation surface (120) having an inner seat facing side and an outer shielding side (see figure 10; shield 120 has an outer and inner surface); and a sanitization station (housing 190) coupled to the separation surface (120) (see figure 11; para [0098]-[0113]).
Regarding claims 4-7, Leschinsky discloses that the sanitization station (190) includes an air purifier (air disinfection chamber 50) and an outlet exhaust vent (194) that creates an air curtain capable of at least partially surrounding a shielded seat with the air curtain further shaped by the concave contour of the shield (120) (see figure 7, 11, 13; para [0086]-[0088]).  
	Regarding claim 9, Leschinsky discloses that the sanitization station (190) includes a UVC light source (see para [0113]).  

7.	Claim(s) 1 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tantillo (USPN 7,202,484 B1).
Regarding claim 1, Tantillo discloses sanitizing shield for a vehicle, comprising: a separation surface (12b) configured to at least partially shroud a shielded seat, the separation surface (12b) having an inner seat facing side and an outer shielding side (housing half 12b has both an inner and outer surface); and a sanitization station (housing half 12a) coupled to the separation surface (12b) via rod (16) (see figs 1-2; col. 4, line 14 to col. 4, line 60).
Regarding claim 15, Tantillo further discloses wherein the sanitization station (12a) has an inner seat facing side (external surface of housing 12), and wherein a clamp plate (30) is attached to the inner seat facing side of the sanitization station via a structural link (24a) that is configured to facilitate movement of the separation surface (12b) with respect to the shielded seat (see fig. 2).

Allowable Subject Matter
8.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, alone or in combination, fails to teach or fairly suggest at least one perimeter exhaust vent is located on an outer sanitizing side of the sanitization station and at least one perimeter exhaust vent is located on an inner seat facing side of the sanitization station, in the claimed environment.
 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799